ATTORNEY GENERAL OF TEXAS
                                             GREG        ABBOTT




                                                   July 9,2008



The Honorable Kim Brimer                                   Opinion No. GA-0644
Chair, Committee on Administration
Texas State Senate                                         Re: Whether, under section 70.001 of the Texas
Post Office Box 12068                                      Property Code, an auto repair shop may assert a
Austin, Texas 78711-2068                                   mechanic's lien for administrative and overhead
                                                           charges when the shop does not repair the vehicle
                                                           (RQ-0667-GA)

Dear Senator Brimer:

         You ask whether, under section 70.001 ofthe Texas Property Code, an auto repair shop may
assert a mechanic's lien for administrative and overhead charges "when a vehicle is determined to
be a total loss and thus" the repair shop does not repair it.! See TEX. PROP. CODE ANN. § 70.001
(Vernon 2007) ("Worker's Lien"). Because you tell us that the vehicle is not repaired, we assume
that the auto repair shop performed no repair work on the vehicle. 2 See Request Letter, supra note
1, at 1.

       Property Code section 70.001(a) authorizes a worker who repairs an article to retain
possession of the article until the worker is compensated:

                         A worker in this state who by labor repairs an article,
                  including a vehicle, motorboat, vessel, or outboard motor, may retain
                  possession of the article until:

                                 (1) the amount due under the contract for the repairs is
                  paid; or

                              (2) ifno amount is specified by contract, the reasonable
                  and usual compensation is paid.


         ILetter from Honorable Kim Brimer, Chair, Committee on Administration, Texas State Senate, to Honorable
Greg Abbott, Attorney General of Texas, at 1 (Jan. 10,2008) (on file with the Opinion Committee, also available at
http://www.texasattorneygeneral.gov) [hereinafter Request Letter].

         2Thus we do not understand you to ask about an auto repair shop that begins repairs on a vehicle in good faith
but does not complete the repairs by mutual consent with the owner or due to actions on the part of the owner.
The Honorable Kim Brimer - Page 2               (GA-0644)



TEX. PROP. CODE ANN. § 70.001(a) (Vernon 2007) (emphasis added); see also ide § 70.001(c)
(authorizing a worker to take possession only if the obligee signed a notice stating that the article
may be subject to repossession under section 70.001).

        Section 70.001 's plain language compels the conclusion that an auto repair shop that
performs no repairs on a vehicle cannot assert a lien on the vehicle. Lien statutes in Texas are to be
liberally construed to protect laborers and materialmen, yet a court "cannot be blind to the plain
language" of such a statute. RepublicBankDallas, NA. v. Interkal, Inc., 691 S.W.2d 605,607 (Tex.
1985); accord Page V. Structural Wood Components, Inc., 102 S.W.3d 720, 723 (Tex. 2003)
(quoting First Nat 'I Bank v. Whirlpool Corp., 517 S.W.2d 262, 269 (Tex. 1974)); Pavecon, Inc. v.
R-Com, Inc., 159 S.W.3d 219,224 (Tex. App.-Fort Worth 2005, no pet.) (quoting RepublicBank
Dallas, NA., 691 S.W.2d at 607). And section 70.001(a)'s plain language limits the remedy to a
worker "who by labor repairs" an article. TEX. PROP. CODE ANN. § 70.001(a) (Vernon 2007).

        Section 70.001 does not define the word "repair." See ide § 70.001. "In common usage,
'repair' means 'to restore by replacing a part or putting together what is tom or broken' or, stated
slightly differently, '[t]o bring back to good or usable condition. '" Carlton v. Trinity Universal Ins.
Co., 32 S.W.3d 454,464 (Tex. App.-Houston [14th Dist.] 2000, pet. denied) (quoting WEBSTER'S
THIRD NEW INTERNATIONAL DICTIONARY 1923 (1993); RIVERSIDE WEBSTER'S II DICTIONARY 580
(rev. edt 1996)); accord Am. Mfrs. Mut. Ins. Co. v. Shaefer, 124 S.W.3d 154, 158-59 (Tex. 2003)
("The concept of 'repair' with regard to a vehicle connotes something tangible, like removing dents
or fixing parts." (citing, among other things, Carlton, 32 S.W.3d at 464)).

       We understand you to premise your question on a vehicle that is not repaired. Because the
vehicle is not repaired, the auto repair shop may not assert a lien for any charges under section
70.001(a).
The Honorable Kim Brimer - Page 3           (GA-0644)




                                      SUM M AR Y

                     Section 70.001(a) ofthe Texas Property Code authorizes only
              a worker "who by labor repairs" a vehicle to possess the vehicle until
              the worker is compensated for the repairs. TEX. PROP. CODE ANN.
              § 70.001(a) (Vernon 2007). If an auto repair shop does not perform
              any repairs on a vehicle, it may not assert a lien under section
              70.001(a).

                                             Very tr ly yours,


                                                 f/J         '. /J
                                                             rXd..

KENT C. SULLIVAN
First Assistant Attorney General

ANDREW WEBER
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Kymberly K. Oltrogge
Assistant Attorney General, Opinion Committee